Wade, C. J.
1. In a purchase-money note to the plaintiff in fi. fa., on which his judgment and fi. fa. were based, title to the property in dispute was retained in him; and the note was duly recorded. The claimant could not, at a sale of this property under proceedings by a revenue ' officer of the Eederal government against the party holding it under this contract with the plaintiff, obtain any greater interest than was then vested in the defendant, and this sale could not opératelo divest the title then existing in the plaintiff. Title never having in fact vested in the defendant, but remaining throughout in the plaintiff in fi. fa., the sale could not operate to create a title in the holder of the property or in the purchaser at such sale.
2. Under the foregoing ruling there was no error in the exclusion of the documentary evidence relating to the seizure and sale, of the property in. the revenue proceeding, and the court did not err in directing a verdict finding the property subject to the plaintiff’s execution.

Judgment affirmed.


George and Luke, JJ., eoneur.